IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WALTONIA WINCHESTER,

Petitioner,

v. C.A. No. N12M-12-004 BVM

STATE OF DELAWARE,

Respondent.

Submitted: August 3, 2016
Decided: September 6, 2016

Post-trial decision on Petitioner’s Motion for Return of Property

COMMISSIONER’S REPORT AND RECOMMENDATION

Leroy A. Tice, Esquire, Law Offlces of Leroy A. Tice, 23 NW Front St., Milford
Delaware, 19963, Attorney for Petitioner.

Robert J. O’Neill, Jr., Esquire, DelaWare Department of Justice, 820 North French
Street, Wilmington, Delaware, 19801. Attorney for Respondent.

MANNING, COMMISSIONER:

Pursuant to Title 10 Del. C. § 512 and Superior Court Civil Rule 132(a)(4),
the above captioned matter Was assigned to the undersigned Commissioner for a
Return of Property trial on July 28, 2016.l Upon consideration of the testimony
and exhibits presented by both parties, l find the following facts have been
established by a preponderance of the evidence and 1 recommend disposition as
folloWs:

li`actual Backg_round and Procedur:ll Historv

In the spring of 2012, Delaware State Police (“DSP”) received an
anonymous tip regarding illegal drug sales occurring in the FoX Run shopping
center, located in NeW Castle County, Delaware. DSP officers, in conjunction
With the Governor’s Task Force (“GTF”) conducted covert surveillance and
observed a suspect that fit the physical description and activities provided by the
tipster. Based on this investigation, GTF identified one of the suspects as Shawn
Tolson. Investigation revealed that Tolson Was a member of the Thunderguards
motorcycle gang and Was selling cocaine in one or two ounce quantities.
Investigation further revealed that Tolson Worked for a man named Armor
Lomack, Who Was the president of the Middletown chapter of the Thunderguards,

and Tolson Was the sergeant-at-arms.

 

1 Prior to the trial, Petitioner Waived her right to a jury trial and signed a consent form to proceed
before a Commissioner of the Superior Court.

_2_

Once police obtained the phone number for Shawn Tolson they obtained a
warrant for a wire-tap on August 17, 2012, and started researching the various
people he was calling. Through the course of the investigation, police identified a
subject named Ernest Saunders who was the vice-president of the Middletown
chapter of the Thunderguards. Through a subsequent intercept of Ernest Saunders’
calls, police identified Stanley Maddrey. Investigation revealed that Shawn Tolson
was a street-level dealer and obtained his drugs from Ernest Saunders. Stanley
Maddrey was an associate of Ernest Saunders, both of whom would “Shop around”
for the best price on a kilogram of cocaine before selling it to Tolson. At one
point, Maddrey purchased three kilograms of cocaine for Saunders to sell to
Tolson.

On September 27, 2012, police intercepted a conversation between Saunders
and Maddrey. However, at that time, Maddrey’s actual identity_specifically his
name_-was unknown to police. A few days prior, Saunders had agreed to pay
$41,000.00 for “the whole thing,” which police believed to be coded language for
one kilogram of cocaine, from Maddrey. During this conversation, Maddrey
advised that he would meet with his source and let Saunders know. Maddrey then
contacted Saunders who arranged to meet after work at one of Saunders’ addresses,
316 Paddington Drive. Police established surveillance and observed what they

believed to be a delivery of cocaine between Maddrey and Saunders. During this

time, police observed a red 2006 Dodge Ram pickup truck (hereinaf`ter also the
“truck” or “Dodge Ram”)2 backed into the driveway at 16 Craig Road, Bear,
Delaware-Maddrey’s horne address.

It was during this investigation that one of the police officers recognized
Maddrey’s voice from a prior investigation Once police learned Maddrey’s actual
name, they also obtained a warrant for a wire-tap on his cellular telephone. The
wire-tap went live on October 5, 2012. A check of Maddrey’s criminal history
revealed that he had previously pled guilty to delivery of cocaine in 1988 and to
racketeering (for cocaine sales) in 2005.3

On October 12, 2012, police again intercepted calls between Maddrey and
Saunders. Police observed Saunders drive to Maddrey’s address at 16 Craig Road,
where they both briefly met while sitting in the driveway in Saunders’ vehicle.
Based on their prior conversation, police believed that Maddrey delivered one
kilogram of cocaine to Saunders during their brief meeting.

On October 15, 2012, Saunders called Maddrey to arrange another drug sale.
Based on the intercepted conversation, police believed that Maddrey had about half
a kilogram of cocaine for Saunders. Police established surveillance and observed

Maddrey driving to Saunders’ house in a red Dodge Ram pickup truck bearing

 

2 states Exhibit 5 (photo).

3 Cr. A. No. 0308016208. lt is also relevant to note that in connection with his guilty plea in the
2005 case, Maddrey agreed to forfeit a 1997 Dodge Dakota pickup truck. See State’s Exhibit 1.

_4_

Delaware registration plate C495999. Police identified it as the same red Dodge
Ram pickup truck previously parked at Maddrey’s home address of 16 Craig Road.
A check of the registration tag by police revealed that the truck was registered to
the Petitioner, Waltonia Winchester.

On October 18, 2012, police intercepted a call between Maddrey and
Saunders. During this call, Maddrey asked Saunders if he “wanted [him] to put
one together,” to which Saunders replied “yeah.” Police knew from prior
conversations that “one” referred to a kilogram of cocaine. Saunders and Maddrey
made arrangements to meet and exchange the “one” for later that day. Police
proceeded to establish surveillance on Maddrey and Saunders. That evening, two
different members of the GTF observed Maddrey drive to the agreed upon meet
location in the same red Dodge Ram pickup truck, bearing DE registration plate
C495999. Police then observed Maddrey and Saunders meet in the parking lot of
Christiania Hospital where police concluded the exchange occurred.

On October 20, 2012, police again intercepted calls between Maddrey and
Saunders. During these calls, Saunders asked Maddrey to “hook him up,” which
was understood by police based on prior conversations to refer to a kilogram, or
more, of cocaine. After a number of back-and-forth calls between Maddrey and
Saunders, they agreed to meet in the Christiania Hospital parking lot that evening.

Police established surveillance and observed Maddrey leave his residence at 8:25

p.rn. and drive to the meet location in the same red Dodge Ram. Once in the
hospital parking lot, Maddrey parked adjacent to Sauders’ vehicle and then entered
it. Police then observed Maddrey exit Saunders’ vehicle, get back in the red
Dodge Ram, and drive out of the parking lot and return home.

Additionally, Maddrey was observed by police operating the Dodge Ram on
October 20, 2012, while attempting to make another drug Sale for a kilogram of
cocaine. This time, police observed him at the DMV on Hesler Boulvard.

On October 30, 2012, police again intercepted calls between Maddrey and
Saunders. During these calls, Saunders told Maddrey to “hook him up.” Police
established surveillance and observed Saunders drive over to Maddrey’s house at
16 Craig Road. Police observed Saunders arrive, enter and depart from Maddrey’s
residence in the span of` approximately 12 minutes.

On November 5, 2012, police terminated the investigation and executed
search warrants at various locations. At two residences connected to Saunders,
police located over two kilograms of cocaine, a handgun, an assault rifle and over
$29,000.00 in United Sates Currency (“USC”). At Maddrey’s residence, 16 Craig
Road, police located $26,206.00 USC, nine different cellular telephones and
miscellaneous documents bearing Maddrey’s name. An Ion scan of the USC

. . . . 4
recovered from Maddrey’s residence tested positive for cocaine.

 

4 State’s Exhibit 3.

Saunders and Maddrey were subsequently arrested and indicted with various
criminal offenses in connection with the investigation, The Dodge Ram was seized
by police from Maddrey’s house on November 5, 2012. By certified letter, the
State of Delaware, Department of Justice, notified Maddrey of its intent to file a
petition in the Superior Court for forfeiture of the Dodge Ram pursuant to 16 Del.
C. §4784.5

On December 5, 2012, Petitioner, Waltonia Winchester, as registered owner
of the Dodge Ram, filed a Motion for Return of Property pursuant to Superior
Court Civil Rule 71 .3. In her motion, Petitioner asserted that: (1) she is the owner
of the Dodge Ram and that on the day it was seized by police it was being
permissibly operated by her friend, Stanley Maddrey; (2) it is her knowledge and
belief that Maddrey had not been criminally charged in connection with the use of
the vehicle, or any other offense; (3) she had no knowledge whatsoever of any
alleged illegal act committed by Maddrey, and she certainly did not consent to
same, pursuant to 16 Del. C. § 4784(a)(4)(b); (4) she had a lawfully possessory
interest in the vehicle as she paid for same with proceeds from her social security
income payments 16 Del C. § 4784@)(1); and (5) Delco Credit Union is a current

lien holder with a security interest in the 2006 Dodge Ram. 16 Del. C. §

 

5 The State’s letter is dated December 2l, 2012, which, based upon the Motion for Return of
Property filed by Petitioner, would appear to be a typographical error.

_7_

47849(a)(4)d. Following the usual pre-trial discovery and motion practice,
Petitioner’s motion was ultimately scheduled for trial on July 28, 2016.

On September 16, 2014, Maddrey pled guilty in the New Castle County
Superior Court to Drug Possession Tier III (cocaine), and was sentenced to four
years at Level Five, suspended after two years, for probation at Level Three.6

Applicable Legal Standard
The law regarding the State’s ability to seize and forfeit private property is

governed by Title 16 Del. C. § 4784, which states:

(a) The following shall be subject to forfeiture to the
State and no property rights shall exist in them:

(1) All controlled substances which have been
manufactured, distributed, possessed, dispensed or
acquired in violation of this chapter;

(2) All raw materials, products and equipment of any
kind which are used, or intended for use, in
manufacturing, compounding, processing, delivering,
importing or exporting any controlled substance in
violation of` this chapter;

(3) Any property which is used, or intended for use, as a
container for property described in paragraph (l), (2) or
(6) of this subsection;

(4) Any conveyances, including aircraft, vehicles, or
vessels which are used, or are intended for use, to
transport, or in any manner to facilitate the
transportation, sale, or possession with intent to deliver

 

6 Cr. A. No. 1301021917

property described in paragraph (a)(l) or (2) of this
section except that:

a. No vehicle used by any person as a common carrier in
the transaction of business as a common carrier is subject
to forfeiture under this section unless the owner or other
person in charge of the vehicle is a consenting party or
privy to a violation of the Controlled Substances Act;

b. No vehicle is subject to forfeiture under this section
by reason of any act or omission established by the
owner thereof to have been committed or omitted without

the owner's knowledge or consent;

c. A vehicle is not subject to forfeiture for a violation of
§ 4761(a) or (b), § 4763 or § 4764 of this title; and

d. A forfeiture of a vehicle encumbered by a bona fide
security interest is subject to the interest of the secured
party if the party neither had knowledge of nor consented
to the act or omission
Under Delaware law, the State must first prove that “probable cause” exists
for the belief that a vehicle was used to facilitate the sale, delivery or transportation
of an illegal substance before it can be forfeited.7 “The probable cause standard for

forfeiture is essentially the same at that applied in Fourth Amendment search and

seizure cases.” 8 Thus the State is re uired to rove more than mere sus icion but
9 9

 

7 See In the Matter of One 1985 Mercea’es Benz Automobile, 644 A.2d 423, 428 (Del. Super.
1992).

8 rn the Maner afone 1987 Toyom, D_E REG 461262 VIN # JT2AES659H0256431, 621 A.2d
796, 799 (Dei. super 1992).

less than prima facie proof before an item is subject to civil forfeiture9 If the State
is able to establish probable cause to support the seizure of the vehicle or property
in question, the burden then shifts to the petitioner to prove by a preponderance of
the evidence that the property is not subject to forfeiture.10 In this case, Petitioner,
through her pleadings and testimony at trial, has argued that the Dodge Ram is
exempt from seizure because she had no actual knowledge that it was being used to
transport or facilitate the sale of illegal drugs. This argument, pursuant to section
4784(a)(4)(b), is commonly referred to as the “innocent owner defense.”
Facts Adduced at Trial

At trial, the State called three witnesses to establish the factual background
for the investigation, as previously outlined, and to establish probable cause to
seize the Dodge Ram. The witnesses, all officers with the Delaware State Police,
were Det. Dudzinski, Sgt. Diana and Cpl. Jubb. Petitioner testified on her own
behalf as her only witness. In rebuttal, the State offered the testimony of David
Smith of the Delaware Division of Revenue.

At trial, Det. Dudzinski testified that neither he, nor any of the other officers
involved in the surveillance operation, ever observed Petitioner operating the

Dodge Ram truck_it was always Maddrey. Det. Dudzinski also testified that

 

9 Id.

10 see rn re one 1984 Chevrolez Blazer.- paris Penyjohn, 2000 WL 1211235, *2 (Dei. super.,
June 30, 2000).

_10_

based on his training and experience as a drug investigator, it is common for
people engaged in the drug trade to put property, such as vehicles, in the name of
third parties to help insulate themselves from police scrutiny and prosecution
However, on cross-examination, Det. Dudzinski did concede that he had no direct
evidence that the purchase of the Dodge Ram by Petitioner was a “straw purchase”
for Maddrey. Det. Dudzinski also testified that Petitioner did not appear to be
involved in Maddrey and Saunders’ illegal drug operation in any way and that no
drugs were ever found in the Dodge Ram itself.

Sgt. Diana testified that he became involved in the investigation starting in
September of 2012. He testified that he observed Maddrey operating the Dodge
Ram on at least five different occasions, including driving it to his work, parked in
front of his home and work, and when arriving to participate in drug transactions
with Saunders. Sgt. Diana also testified that he never observed Petitioner to have
had any contact with the Dodge Ram.

Cpl. Jubb testified that he was asked to conduct a search of the interior of the
Dodge Ram prior to the trial, which he did on May 13, 2016. The Dodge Ram had
been stored in a secure police lot at DSP Troop 2 since it was seized. Within the
Dodge Ram, Cpl. Jubb located over 40 different documents, all in the name of, or
pertaining to, Stanely Maddrey and his home address. The documents were

located either on the passenger side floor or the glove compartment storage box.

_11_

The documents ranged in date from 2009 up until October of 2012. The
documents included various bills, letters, pay stubs, medical documents, tax
documents and receipts. In short, the documents Cpl. Jubb located were all of the
type and variety one would reasonably expect to find stored in a person’s home
desk or office. Notably, none of the documents found pertained to Petitioner. Cpl.
Jubb created an itemized list of the documents which were all then entered as
evidence as a single exhibit.ll No vehicle registration or insurance card was found
in the Dodge Ram. Cpl. Jubb also testified that he located “bright yellow/green
construction-type clothing” in the backseat of the Dodge Ram. On cross-
examination, Cpl Jubb testified that this clothing was consistent with the type of
clothing Maddrey might have worn as a dump-truck driver at his place of
employment, Contractor’s Hauling, LLC.

Petitioner testified on direct examination that she has known Maddrey since
about 1978 or 1979, when he was about five years-old. She testified that their
relationship was akin to that of a big sister and little brother. Initially, she testified
that she was unaware of Maddrey’s past criminal convictions. Petitioner testified
that she had moved out of the area for a period of time, returning in 1987.

Petitioner then testified that she was aware that Maddrey had been in some legal

 

11 State’s Exhibit 6.

_12_

trouble, “attempted murder or something like that.” Petitioner then testified that
she knew Maddrey went to prison “in 2003 or 5,” but did not know why.

Petitioner testified that she purchased the Dodge Ram in 2008 from
“Carmen” (presumably the car dealership) on Route 13, for her boyfriend Craig
Malone, “because his credit was bad.” She testified that he used the truck to haul
heavy car parts like transmissions and motors. Petitioner testified that at the time
she purchased the Dodge Ram she was working as a receptionist at Halo, a hair
salon She testified that she had received a lump-sum of money from a lawsuit and
that she used it to pay off bills and used about five or seven thousand dollars of it
as a down-payment on the Dodge Ram.

Next, Petitioner entered into evidence a 2012 Social Security Benefit
Statement showing that she was directly paid a total of $l4,485 in benefits.12
Petitioner also entered into evidence two DEXTSA Federal Credit Union
Statements.13 One statement was for the period of 08/01/ 12 to 08/31/12, and the
second for the period of 12/01/ 12 to 12/31/12. The December statement shows
that Petitioner was making monthly payments of $258.30 on a 2006 Dodge Ram,

with a loan balance of $4,631.85. The statements also show that the only account

 

12 Petitioner’s Exhibit l.

13 Petitioner’s Exhibit 2.

_13_

activity was the loan payments_the account does not appear to have been used for
any other purpose.

Petitioner testified that she began receiving social security benefits in 2005,
and that she presently receives between $1,200 and $1,300 per month. Petitioner
testified that at some point after the Dodge Ram was seized by police, she paid the
loan off in full. She also testified that she paid the auto insurance on the Dodge
Ram and that it was in her name.

Petitioner testified that at some point after buying the Dodge Ram, her
relationship with her boyfriend, Craig Malone, soured and they broke up. She said
that they tried to get back together, but it did not work out. Petitioner also testified
that during this time she also owned and was the primary driver for a 2002 Honda
Accord.

Petitioner then testified that she loaned the Dodge Ram to Maddrey so he
could use it “to get back and forth to work, he had no way to get to work.”
Petitioner testified that at the time she loaned the truck to Maddrey she had no idea
he was involved in any illegal conduct. Curiously, Petitioner’s counsel then asked
her if she “personally ever made it clear that [the Dodge Ram] was for work only?”

To which Petitioner responded, “yes, yes I did.”

_14_

On cross-examination, Petitioner stated that she has known Maddrey for
more than 45 years and that they are friends. Petitioner again confirmed that she
purchased the Dodge Ram in 2008 for her boyfriend. Petitioner was asked about
her lawsuit and resulting settlement, a portion of which she claimed to have used to
purchase the Dodge Ram. Petitioner testified that the settlement was in 2005 or
2007, but refused to say how much it was for; all she would say is that it was
“personal.” Petitioner also testified that in 2005 she knew that Maddrey again
went back to prison However, she denied knowing why.

The State then questioned Petitioner about her work history. Petitioner
stated that she has worked “on and off’ and that she went back to work in 2009 or
2010 thru some type of “program.” She testified that she worked at Halo for about
a year, left, and then returned about three years ago. Petitioner was asked if she
had reported her income and paid taxes, to which she responded, “yeah.”
Petitioner was then asked if she paid her Delaware taxes, to which she replied
“no.” Petitioner explained that in the “program” she was in, she did not have to
report her income or pay any taxes_up to a certain amount. Petitioner stated that
she might work 3 days a week and bring home $200 a week, but how much she

worked “depended on how she felt.”

_15_

Petitioner testified that her monthly living expenses, excluding food, in 2012
totaled about $853. Petitioner testified that she was living with 3 or 4 other people,
but did not have to buy any food. Petitioner testified that she purchased the 2002
Honda Accord in 2005, paying nearly the full purchase price of $7,000 with a
credit card. Petitioner testified that she had received money from a second
personal injury accident settlement sometime in 2012. However, once again,
Petitioner refused to disclose the amount of the settlement.14

Next, the State moved two sets of documents into evidence. The first was a
certified copy of all title and sales documents maintained by the Delaware Motor
Vehicle Division as to the 2006 Dodge Ram truck, VIN #
1D7HU18276S618728-Petitioner’s truck.15 The second was an identical set of
documents as to a 2002 Honda Accord, also owned by Petitioner.16 Petitioner
confirmed that it was her signature on the documents in question and that the date
of sale for the Dodge Truck was actually April 27, 2011. Petitioner was asked why
she testified that she had purchased the Dodge in 2008, to which she replied “I

thought it was 2008.” Petitioner also confirmed that she made a down-payment of

 

14 Considering this was a bench trial I did not force Petitioner to disclose the amount under threat
of civil contempt l did not feel it would have been proper to potentially hold Petitioner in civil
contempt while at the same time acting as fact-finder. However, I do draw a negative inference
from her refusal to answer the question as it impacts her credibility and was an obvious attempt
to stymie the State’s inquiry as to her financial resources.

15 State’s Exhibit 7.

16 State’s Exhibit 8.

_16_

$7,000 on that same date. Petitioner was then asked when she bought the Honda

79

Accord, to which she stated: “In 2005, didn’t I? You have the paper. Petitioner
was then confronted with the bill of sale for the 2002 Honda Accord which showed
that the purchase date was actually February 27, 2009.

Finally, as to this line of questioning at least, Petitioner was asked if “she
had another vehicle in her name, a 2005 Acura?” Petitioner replied that she did,
however, she quickly added that it “just got totaled.” Petitioner was asked how
much she paid for the Acura, to which she replied that “it was a gift.” Petitioner
was asked who gave her the Acura, however, again, she refused to answer.

Next, the State moved on to the subject of taxes. Petitioner was asked when
she last filed her taxes. Rather flippantly, she replied “I’ll have to call my
accountant because I’m not sure. I think it was 2005 I believe.” Previously,
Petitioner had testified that she had not filed her taxes for only the last 3 years.
Petitioner explained that she had not filed “because they automatically take it out
of your social security money.”

Petitioner was asked if she knew how many vehicles Maddrey owned back
in 2012 or 2011, to which she replied, “l believe four.” Petitioner then testified that
she permitted Maddrey to use the Dodge Ram shortly after she had purchased it,

“November, October, something like that; whenever he got the job it was soon

after.” Petitioner, despite denying knowledge of Maddrey’s illegal activities, then

_17_

testified that she had “a conversation [with Maddrey] and I did say that l didn’t
want any illegal activities going on. I have tried to change my life.” Petitioner
admitted that this conversation occurred sometime after she gave Maddrey the keys
to the Dodge Ram, but before it was seized. Petitioner Jn,irther explained that
Maddrey needed the truck because “all of his kids were away at college and were
using his other vehicles.” Petitioner testified that Maddrey has six children and
that she is “good friends” with his wife. Later, on re-direct, Petitioner explained
that in allowing Maddrey to use the Dodge Ram she advised him that “. .. l really
don’t want you to do anything that wouldn’t be lawful.” On re-cross examination,
Petitioner agreed that she had some suspicions that Maddrey was capable of
getting into trouble and replied that “everyone’s capable of doing it.”

Returning, once again, to the subject of Maddrey’s prior incarceration,
Petitioner testified that she was aware that Maddrey went to jail back in 2005 and
believed that he served three years. She did not know if it was for a felony or a
misdemeanor, but believed in “second chances” so she did not think much of it or
inquire further. Petitioner testified that she still lives in the same house where she
lived as a child and that she never received a “huge windfall” from any of her

lawsuits.

_13_

Finally, in what can only be viewed as an admirable effort at post hoc
damage control by her counsel, Petitioner testified in response to her counsel’s
leading questioning that she did not want to disclose the amount of money she
received from her lawsuits because one of them involved the death of a person she
loved and it was too painful to discuss. It was apparent to me that Petitioner’s
counsel clearly sensed how incredulous she appeared by refusing to answer the
State’s questions concerning the lawsuits. Counsel’s use of a leading question to
supply Petitioner with the desired answer was a skilled moved; however, the
overall effect was unconvincing

As the final witness, the State called David Smith from the Delaware
Division of Revenue. Smith testified that he has worked for the Division of
Revenue for 29 years. Smith testified that a search of the Divisions’ records
indicated that Petitioner last filed her Delaware State income taxes in 1998.

Analysis

At the outset, l find that the State has easily established probable cause to
seize the 2006 Dodge Ram. The testimony presented by the State unequivocally
established that Maddrey and Saunders were both deeply involved in illegal drug
trafficking and that the Dodge Ram, owned by Petitioner, was used by Maddrey on
numerous occasions to make deliveries of large amounts of cocaine. In fact, the

Dodge Ram appears to have been Maddrey’s sole and exclusive method of

_19_

transportation throughout the course of the investigation, The considerable amount
of USC, firearms and cocaine found by police only confirmed their observation of
Maddrey’s illegal activities over the preceding months. Finally, the fact that
Maddrey later pled guilty to cocaine possession and agreed to forfeit the money
seized from his residence pushes the evidence to the point of overwhelming
Additionally, l find all of the State’s witnesses to be entirely credible; Petitioner,
for the reasons that follow, far less so.

Petitioner’s argument that she had no knowledge of Maddrey’s illegal
activities is belied by her own statements and the other circumstantial evidence
present. I find Petitioner’s credibility to be severely, and conveniently, lacking.
Petitioner initially testified that she was unaware of Maddrey’s criminal history,
but then repeatedly contradicted herself over the course of the trial. Ultimately,
Petitioner testified that she knew Maddrey had finished serving three years in jail.
Most tellingly, Petitioner felt the need to warn Maddrey not to engage in any
illegal activities while he used her vehicle. The facts clearly indicate that although
Petitioner was not involved in Maddrey’s illegal drug operation, she was aware of
his criminal past and knew he was capable of further criminal conduct.

Petitioner’s testimony that she purchased the Dodge Ram in 2008 for her
boyfriend Craig Malone, appears to be a story invented out of whole cloth. DMV

records establish that the Dodge Ram was purchased by Petitioner on April 27,

_2()_

2011. Notably, Petitioner did not call Craig Malone as a witness to corroborate
what is arguably the most critical aspect of her testimony. Additionally, Petitioner
testified that she allowed Maddrey to use the truck starting sometime around
November of 2011. Thus, if Petitioner is to be believed, she loaned the truck to
Maddrey just a little over six months after purchasing it for her boyfriend who,
according to her, needed it for his business. However, if Petitioner’s alternate
explanation is to be believed, she purchased the truck and then allowed Maddrey to
use it because his kids were using his four other vehicles at college. Apparently,
Petitioner would have me ignore the fact that she purchased the truck despite her
very limited income and already owning two other cars at that same time_-the
2002 Honda Accord and the Acura that was “gifted” to her.

Petitioner’s credibility is further tarnished, in my view, by her refusal to
disclose the amount of money she received from her two lawsuits. Petitioner’s
explanation that the money aspect of the settlements was “too painful” to discuss
due to the death of a loved one is just far too convenient. Petitioner clearly had no
problem overcoming her grief so she could spend the money. The more likely
explanation, in my view, is that Petitioner did not want to disclose the exact
amount because it would have evidenced where she did_or more likely did not_
get the money she used to make the large down-payments on the Dodge Ram and

the Honda. Over the course of her testimony, Petitioner clearly became aware that

_21_

the State was adding up her monthly expenses and comparing it to her monthly
income. Not including any income from Halo that Petitioner may have earned in
2012, Petitioner had less than $82 per week in discretionary income in 2012_and
that is assuming she never had to buy food or clothing.17 Thus, a lawsuit
settlement is certainly an easy way for her to explain the source of the cash she
used to pay for her vehicles. Moreover, I note that Petitioner has offered no actual
proof that she was ever a party to a lawsuit, much less any type of award.

Not once did the police ever observe anyone other than Maddrey operating
the truck from September 2012, until November 2012, The over 40 documents
found in the truck by police clearly indicate that Maddrey was using the truck for
an extended period of time and using it as his personal office while he was in
possession of it. Further supporting my conclusion is the fact that Maddrey knew
any vehicle he owned that was used in connection with his illegal drug activity
could be forfeited to the State_it had happened to him before. As part of his 2005
Racketeering conviction, Maddrey forfeited a 1997 Dodge Dakota pickup truck.18
The similarity in the type of vehicles is striking.

Because Petitioner offered little documentary evidence to support her

testimony, her credibility becomes paramount. To this point, Petitioner’s work and

 

17 $14,485 - $10,236 ($853x12)/52 weeks = $81.71.

18 State’s Exhibit l, page 5.

_22_

tax filing history further hurts her case. Petitioner’s testimony that she last filed
her taxes in 2005 is clearly wrong; it was 1998_a significant difference
Additionally, Petitioner’s excuse as to why she had not filed her taxes, namely that
“they take it out automatically,” was also far too convenient to be credible.
Petitioner is 60 years old, and therefore has been responsible for filing her taxes for
the last 42 years, or at least she did up until 1998. Finally, Petitioner’s response to
the State that she would have to “ask her accountant” came across as flip,
argumentative and incredulous. Considering that Petitioner has not filed her taxes
since 1998, it stands to reason that she does not have an accountant at all.
Conclusion

In a return of property trial the burden is on the petitioner to rebut the
presumption of forfeiture once established by the State. In this case, Petitioner has
offered little to corroborate her contradictory and dubious testimony. lt is
important to note that the State is not required to prove that Petitioner had “actual
knowledge” of Maddrey’s illegal activities when she gave him the truck to use.
Delaware courts have rejected such a strict construction of the forfeiture statute,

holding that the question is did the owner have any “reason to know-of the

_23_

improper use of the vehicle.”19 This standard is also referred to as “guilty

ss 20

knowledge.

Based upon the direct and circumstantial evidence presented, l am firmly
convinced that the purchase of the truck was a “straw purchase” for Maddrey.
Petitioner clearly abandoned her interest in the truck soon after purchasing it by
allowing Maddrey sole and unfettered use of it to facilitate his illegal drug dealing
activities The DEXSTA account in Petitioner’s name was used solely to make
payments for the truck; a fact I find to be highly unusual as common sense dictates
that most people make automatic payments from the account their income is
deposited into monthly_usually their primary checking or savings account. The
DEXSTA account shows one deposit in August in the amount of $500 from a
credit card, and no deposits in December.

The fact that Maddrey drove the truck to his place of employment, frankly,
appears incidental to his real source of income_drug dealing. Petitioner clearly
turned a blind eye to Maddrey’s actions with the truck in light of her admitted
knowledge of his criminal past. Petitioner’s need to testify to the fact that she
“warned” Maddrey not to do anything “illegal,” with the truck has no other logical

explanation

 

19 Hack v. State, 2009 WL 3636764, *4 (Del. Super., November 3, 2009) (ordering forfeiture of
vehicle because owner “impliedly knew” it would be used to transport illegal drugs).

20 ld.

_24_

Petitioner has not met her burden to prove by a preponderance of the
evidence that the 2006 Dodge Ram is not subject to forfeiture. In fact, when
viewed in total, taking into account all logical inferences, l find that the weight of
the evidence indicates that more likely than not, Petitioner purchased the truck at
Maddrey’s behest so he could avoid the danger of another forfeiture and then she
abandoned her possession of it shortly thereafter. For this reason, I recommend
that the 2006 Dodge Ram be forfeited to the State of Delaware pursuant to 16 Del

C. § 4784(&)(4)(1:>).

IT IS SO RECOMMENDED.

BRADLEY \7. MANNiNG,
Commissioner

Original to Prothonotary
cc: Petitioner
All counsel via e-mail.

_25_